ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Fibersat Networking Services                  ) ASBCA No. 62991
                                              )
Under Contract No. W91B4N-18-P-5013           )

APPEARANCE FOR THE APPELLANT:                    Mr. Obaidullah Karimy
                                                  Chief Financial Officer

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 MAJ Michael R. Tregle, Jr., JA
                                                  Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: November 21, 2022




                                           BRIAN S. SMITH
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 62991, Appeal of Fibersat
Networking Services, rendered in conformance with the Board’s Charter.

      Dated: November 21, 2022



                                            PAULLA K. GATES-LEWIS
                                            Recorder, Armed Services
                                            Board of Contract Appeals